Case 1:18-cv-00068-NT Document 195 Filed 08/12/20 Page 1 of 5       PageID #: 3640



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

OFFICIAL COMMITTEE OF                     )
UNSECURED CREDITORS,                      )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )      Docket No. 1:18-cv-68-NT
                                          )
CALPERS CORPORATE PARTNERS                )
LLC, et al.,                              )
                                          )
                    Defendants.           )


     LOCAL RULE 56(H) PRE-FILING CONFERENCE REPORT AND ORDER

        A conference was held on Wednesday, August 12, 2020, at 9:00 a.m.

Presiding:          Nancy Torresen, United States Chief District Judge

For Plaintiff:      Jeremy Fischer, Jay Geller

For Defendant:      Rena Andoh, Edward Tillinghast, Danielle Vrabie, Adam Shub

        In accordance with the procedural order issued on November 22, 2019 (ECF

No. 158) and the subsequent order issued on November 26, 2019 (ECF No. 162), I

held a Local Rule 56(h) conference with counsel on January 28, 2020, during which

the decision was made to proceed first with the parties’ motions to exclude expert

testimony and the Plaintiff’s motion to amend the Complaint. I issued an order on

those motions on July 17, 2020 (ECF No. 189). A second Local Rule 56(h) conference

was held on August 12, 2020, during which the following items were discussed:

     1. Bases for Proposed Motion for Summary Judgment: The Defendant
        intends to move for summary judgment on two issues: (1) whether the Debtor
        was paying its debts as they became due following each distribution and (2)
        whether the Debtor had sufficient capital and/or assets following each
Case 1:18-cv-00068-NT Document 195 Filed 08/12/20 Page 2 of 5           PageID #: 3641



      distribution. The Plaintiff reserves the right to move for summary judgment
      on the issue of whether there was a transfer of interest of the Debtor’s property.

   2. Estimated Memorandum Length: Each memorandum of law shall comply
      with the page limits set forth in the Local Rules.

   3. Filing of the Record: The parties shall confer to determine the summary
      judgment record. The record shall consist of the universe of documents that
      any party may cite to in their motions or statements of fact. The record shall
      be filed on ECF in advance of the filing of any motion, response or statement
      of fact and the parties shall make the appropriate citations to the record (see
      paragraph 2 outlining citations to the record). The ECF event “Local Rule 56(h)
      Record” can be found in the “other documents” category of the “civil events”
      listing on ECF.

      If during the motion practice any party determines that they need to
      supplement the record, they may file a supplemental record, but shall not
      duplicate any record material already on the docket. Any supplemental record
      shall be filed on ECF in advance of the filing of any pleading so that the
      appropriate citations to the record can be made.

   4. Citations to the Record: Filing the record in ECF in advance of the filing of
      any pleadings will generate ECF document numbers and page ID numbers.
      When citing documents from the record in statement of material facts, counsel
      should contain citations to the record with the appropriate ECF document and
      page ID numbers.

      Example: (Smith Affidavit, ¶1; Doc. 52-28, #566)

   5. Cooperation of Counsel on Factual Statement: By the conclusion of the
      briefing, it is the Court’s preference to have one document that contains the
      full text of all the facts, admissions, denials, qualifications, and requests to
      strike produced by all parties. The Court expects the parties to work
      collaboratively in this endeavor.

          1. All admissions, denials, qualifications, and requests to strike shall
             appear under the text of the proposed fact to which they refer.

          2. A request to strike shall be preceded by an admission, denial, or
             qualification, in case the request to strike is denied.


                                          2
Case 1:18-cv-00068-NT Document 195 Filed 08/12/20 Page 3 of 5          PageID #: 3642



         3. All responses to requests to strike shall appear under the text of the
            request to strike to which they refer.

         4. The parties’ various statements of material facts should utilize a single,
            continuous sequence of paragraph numbers.

         5. In accordance with Local Rule 56(d), the movant’s reply statement of
            material fact should address only the opposing party’s additional facts
            and requests to strike.

      The following sequence should take place when compiling the factual
statements:
         • First, each party moving for summary judgment shall file a “Supporting
            Statement of Material Facts,” pursuant to Local Rule 56(b). This
            includes a numbered list of facts the party contends are supported by
            the record and undisputed.

                      The PDF version should be filed on ECF using the “Statement
                       of Fact” event, which can be found in the “other documents”
                       category of the “civil events” listing on ECF.

                      The movant shall email the opposing party a Word version of
                       its PDF document.

         •   Second, the party opposing the motion shall file an “Opposing Statement
             of Material Facts,” pursuant to Local Rules 56(c) and Local Rule 56(e).
             These documents shall reproduce the text of the facts proposed by the
             movant. The opposing party shall add appropriate admissions, denials,
             and qualifications, and, if necessary, requests to strike under each fact.
             Second, the opposing party may add a list of additional facts that the
             opposing party contends are supported by the record, keeping with the
             same paragraph sequence numbering (i.e. if the movant’s Statement of
             Material Fact ended at paragraph number 50, the opposing party shall
             start with paragraph number 51 for their Statement of Additional
             Facts).

                      The PDF versions should be filed on ECF using the “Response
                       to Statement of Fact with Additional Facts” event, which can
                       be found in the “responses and replies” category of the “civil
                       events” listing on ECF.

                                          3
Case 1:18-cv-00068-NT Document 195 Filed 08/12/20 Page 4 of 5          PageID #: 3643



                     The opposing party shall email the movant a Word version of
                      the relevant PDF document.

        •   Third, the movant shall file a “Reply Statement of Material Facts,”
            pursuant to Local Rules 56(d) and 56(e). This document shall reproduce
            the text of the facts proposed by the movant and opposing party’s
            corresponding admissions, denials, qualifications, and requests to
            strike, as well as the text of the opposing party’s additional facts. The
            movant must add appropriate admissions, denials, qualifications, and,
            if necessary, requests to strike under each of the opposing party’s
            additional facts. In addition, the movant may respond to any of the
            opposing party’s requests to strike.

                     The PDF version should be filed on ECF using the “Reply to
                      Additional Statement of Fact” event, which can be found in the
                      “responses and replies” category of the “civil events” listing on
                      ECF.

                     The movant shall email the opposing party Word versions of
                      these PDF documents.

        •   Fourth, the opposing party may file a “Response to Requests to Strike,”
            pursuant to Local Rule 56(e). This document shall reproduce the text of
            the movant’s facts, the opposing party’s additional facts, all admissions,
            denials, and qualifications, all requests to strike, and the movant’s
            responses to opposing party’s requests to strike. The opposing party may
            add only appropriate responses under each of the movant’s requests to
            strike. These documents should be a complete account of the parties’
            factual statements.

                     The PDF versions should be filed on ECF using the “Response
                      to Request to Strike Per LR 56(e)” event, which can be found
                      in the “responses and replies” category of the “civil events”
                      listing on ECF.

                     This fourth step only takes places in the event the movant has
                      made requests to strike the opposing party’s Additional Facts.
                      If no requests to strike the opposing party’s Additional Facts
                      is made, the briefing is complete at the third step.



                                         4
Case 1:18-cv-00068-NT Document 195 Filed 08/12/20 Page 5 of 5         PageID #: 3644



       Following the discussion, I ORDERED that motions for summary judgment

shall be filed by August 26, 2020. Oppositions are are due on or before September 16,

2020. Replies shall be filed on or before September 23, 2020. If necessary, the movant

may file a response to any requests to strike from the opposing party by September

30, 2020.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 12th day of August, 2020.




                                          5
